Dear Mr. Wilson:
The Lafourche Parish Council has requested the opinion of this office on the following issue:
 May the existing contract by the Parish for the collection and disposal of residential solid waste, which was originally entered October 31, 1988, be extended to terminate October 31, 2000?
The contract as described in the opinion letter of attorney John L. Lanier was initially for a five year term ending in 1993 and was extended pursuant to an option to October 31, 1998. The Council now wishes to extend the contract for an additional two years, to October 31, 2000. This would bring the term, as extended to a total of twelve years.
While this office has previously issued opinions which identified such garbage collection and disposal contracts as "exclusive franchises" within the contemplation of La. R.S. 33:4169.1, those opinions have been superseded by Opinion Number 94-108 which revisited this entire issue. A copy of this opinion is enclosed for your review. Pursuant to the finding of Opinion Number 94-108, it appears that your garbage contract would also be considered a "time contract" rather than an "exclusive franchise", and therefore need not be awarded by public bid.
However, as a "time contract", the existing contract is subject to the ten year term limitation established by R.S. 33:4169.1A(3) and therefore cannot be extended beyond the present termination date of October 31, 1998. Since such contracts can now be negotiated rather than being bid, this should not be a serious obstacle to reaching the result sought by the Parish Council.
I trust that this answers you inquiry. Please let me know if we may be of further assistance to you in this matter.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           By: _____________________________ GLENN R. DUCOTE Assistant Attorney General
RPI/GRD/cla
Mr. Steven D. Wilson, President Lafourche Parish Council Post Office  Box 5548 Thibodaux, LA  70302
DATE RECEIVED:
DATE RELEASED:
Glenn R. Ducote Assistant Attorney General